Case 8:20-cv-02445-CEH-CPT Document 12 Filed 12/02/20 Page 1 of 3 PageID 62




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

DAVID W. VANSTRALEN,

      Plaintiff,

v.                                                    Case No: 8:20-cv-2445-T-36CPT

TAMPA BAY RADIOLOGY
ASSOCIATES, P.A. and ZOTEC
PARTNERS, LLC,

      Defendants.
___________________________________/

                                      ORDER

      This matter comes before the Court on Plaintiff’s Motions for Default as to

Liability (Doc. 9, 11), filed on December 1, 2020. In the motions, Plaintiff seeks a

default against Defendants, Tampa Bay Radiology Associates, P.A. and Zotec

Partners, LLC, because 42 days have passed since Defendants were served with the

initial Complaint and no responsive pleading by either Defendant has been filed.

However, prior to filing the motions for default, Plaintiff filed an Amended Complaint.

The Court, having considered the motions and being fully advised in the premises, will

deny as moot Plaintiff’s Motions for Default as to Liability.

                                    DISCUSSION

      On October 19, 2020, Plaintiff, David Vanstralen, filed this action against

Defendants, Tampa Bay Radiology Associates, P.A. and Zotec Partners, LLC,

alleging violations of the Fair Debt Collection Practices Act (“FDCPA”). Doc. 1.
Case 8:20-cv-02445-CEH-CPT Document 12 Filed 12/02/20 Page 2 of 3 PageID 63




Defendants were served with the Summonses and Complaint on October 20, 2020.

Docs 8, 10. Review of the docket reveals no responsive pleading has been filed or

appearance made by either Defendant.

          On December 1, 2020, Plaintiff filed the instant motions seeking entry of

default1 as to the liability of Defendants for their failure to timely respond to the

Complaint. Docs. 9, 11. On the same date, however, prior to the docketing of the

motions for default, Plaintiff filed an Amended Complaint against the same two

Defendants.2 “Under the Federal Rules, an amended complaint supersedes the

original complaint.” Fritz v. Standard Sec. Life Ins. Co. of New York, 676 F.2d 1356, 1358



1
    The law in this Circuit makes clear that default under Rule 55 is a two-step process:

             Under Rule 55 of the Federal Rules of Civil Procedure, there is “a two-step
             procedure for obtaining a default judgment.” Deforest v. Johnny Chisholm Global
             Events, LLC, No. 3:08–cv–498, 2010 WL 1792094, *7 (N.D. Fla. May 4, 2010);
             see also Fed. R. Civ. P. 55(a), (b). First, the clerk must enter a party’s default
             “[w]hen a party against whom a judgment for affirmative relief is sought has
             failed to plead or otherwise defend, and that failure is shown by affidavit or
             otherwise.” Fed. R. Civ. P. 55(a). Second, after a default is entered, the party
             must then apply to the court for a default judgment. See Fed. R. Civ. P. 55(b).
             As a result, “the clerk’s entry of default must precede an application” for
             default judgment. Deforest, 2010 WL 1792094 at *7 (citing Fairman v. Hurley,
             373 F.Supp.2d 227, 231 (W.D.N.Y. 2005)); Travelers Cas. & Surety Co. of Am.,
             Inc. v. E. Beach Dev., LLC, No. 07–0347–WS–B, 2007 WL 4097440, *1 (S.D.
             Ala. Nov. 14, 2007) (“The point is that a clerk’s entry of default must precede
             an application to the district court for entry of default judgment.”).

Frazier v. Absolute Collection Serv., Inc., 767 F. Supp. 2d 1354, 1360 n.1 (N.D. Ga. 2011); see also 10A
Charles Alan Wright & Arthur R. Miller, FEDERAL PRACTICE AND PROCEDURE § 2682 (3d ed. 1998)
(“Prior to obtaining a default judgment under either Rule 55(b)(1) or Rule 55(b)(2), there must be an
entry of default as provided by Rule 55(a)”). Here, Plaintiff moved for default judgment as to liability
before obtaining a default. Even if Plaintiff’s motions were not mooted by the filing of the Amended
Complaint, the motions for default judgment would be premature.
2
  A plaintiff may file an amended complaint as a matter of course, without obtaining leave of court, if
the pleading is amended within 21 days after service. See Fed. R. Civ. P. 15(a). Although Plaintiff filed
his amended complaint more than 21 days after service, the Court will permit the Amended Complaint
as Rule 15 provides that leave to amend shall be “freely given when justice so requires.”
                                                      2
Case 8:20-cv-02445-CEH-CPT Document 12 Filed 12/02/20 Page 3 of 3 PageID 64




(11th Cir. 1982) (citations omitted). As the original complaint is no longer the

operative complaint, Plaintiff’s motions for default due to Defendants’ failure to

respond to the initial complaint are now moot. Accordingly, it is hereby

      ORDERED:

      1.     Plaintiff’s Motion for Default as to Liability (Doc. 9) against Tampa Bay

Radiology Associates, P.A. is DENIED as moot.

      2.     Plaintiff’s Motion for Default as to Liability (Doc. 11) against Zotec

Partners, LLC is DENIED as moot.

      DONE AND ORDERED in Tampa, Florida on December 2, 2020.




Copies to:
Counsel of Record and Unrepresented Parties, if any




                                          3
